279 S.C. 268 (1983)
305 S.E.2d 577
In re Michael McDOWELL, born February 22, 1975, and Tyson McDowell, born February 20, 1976. Lewis McDOWELL, Appellant,
v.
Constella RICHARDSON and Mrs. Albert Chapman, Respondent.
21963
Supreme Court of South Carolina.
July 25, 1983.
*269 Rodney A. Culbertson, and Constantine S. Christophillis, of Christophillis Law Offices, Greenville, for appellant.
Thomas L. Bruce, Greenville, for respondent.
July 25, 1983.
LEWIS, Chief Justice:
This controversy is between the natural father and the maternal grandmother over the custody of the father's two minor children, now approximately 7 and 8 years of age. The natural mother died in 1980. The trial court granted custody to the grandmother, but made no finding as to the fitness of the father to have custody of his children. The father has appealed. We reverse and remand for further determination.
In view of the superior parental rights of a fit, surviving parent to the custody of his or her children (See 39 A.L.R. (2d) 258, 260), the failure of the lower court to find the father in this case to be unfit, and the long lapse of time since the hearing in the lower court on March 18, 1980, we think that the issues in this matter should be again reviewed so that a determination can be made in the light of the current facts.
The judgment is accordingly reversed and the cause remanded to the lower court for hearing and determination of the issues de novo.
LITTLEJOHN, NESS, GREGORY and HARWELL, JJ., concur.